 In the Matterof NATIONAL VULCANIZED FIBRE Co.andUNITED ELEC-'TRICAL,RADIO & MACHINEWWWORICERSOF AMERICA, CIOCase No. 4-R-1394.-DecidedMay 16, 1944Mr. Arthur G. Logan;ofWilmington,Del., for the Company.Mr. Samuel GoldbergandMr. FrancisWhite,of Philadelphia, Pa.,for the Union.'Mr. WilliamStrong,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTION,STATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representation,of employees of National Vulcanized Fibre Company, Yorklyn, Dela-ware, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before EugeneM. Purver, Trial Examiner. Said hearing was held at Wilmington,Delaware, on April 25,1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opporunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTJ. THE BUSINESS' OF THE COMPANYThe Company, a Delaware corporation, is engaged in the manufac-ture and sale of vulcanized fibre and bakelite products. It operates,four plants, in Wilmington, Newark, and Yorklyn, Delaware, and inKennett Square, Pennsylvania.Only the Yorklyn'plant is involvedin this proceeding.Over 95 percent of the raw materials used at56 N. L. R B., No. 108.567 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis plant come from sources outside the State of Delaware, and over95 percent of the finished product is shipped to points outside ofDelaware.The Company's annual business aggregates approximately$5,000,000.The Company admits that it is engaged in commerce within, themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of'America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board' agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find in substantial agreement with a stipulation of the partiesthat all production, maintenance and shipping employees at the Yoik=lyn plant of the Company, excluding executives, general office clericalemployees, mill office clerical employees and shipping office clericalemployees, truck drivers, laboratory technicians, safety and fire inspec-tors, foremen, assistant foremen, and any other supervisory employeeswith authority to, hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election -by secret ballot among the em-1The Field Examiner reported that the Union submitted 229 authorization cards, 199of which bore the names of persons appearing on the Company's pay roll of April 2_1944,which contains the names of 317 employees in the appropriate unitAt the time of thehearing there were 350 and 375 employees in the appropriate unit. NATIONAL VULCANIZEDFIBRE CO.569ployees in the appropriate unit who were employed during the pay-roll -period immediately preceding the date of the Direction of Elec-' tion herein, subject to the limitations and additions set forth in theDirection.2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section,9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9,'of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National Vul-canized Fibre Co., Yorklyn, Delaware, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the, Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction including employees who did not work during.the said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.,2The Union requests that the April 30, 1944, pay roll be used in determining eligibilityto vote in the election.We find nothing in the record requiring deviation from our usualpractice in respect to eligibility pay-roll date.The request is denied.